Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities: at line 4, it is unnecessary to have both “is” and “are”.  Examiner recommends removing the word “are”.  
Claims 6 and 8 are objected to because of the following informalities:  the claims recite the limitation “the groove width W1”.  Examiner recommends replacing “the” with “a”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  the claims recite the limitation “the largest groove width W2”.  Examiner recommends replacing “the” with “a”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  the claim recites the limitation “the shortest distance H2” at line 2, and “the depth H1” at line 5.  Examiner recommends replacing “the” with “a” in these instances.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  Claim 13 is dependent on claim 15; however, it should refer to a preceding claim.  Applicant is advised to double check that dependency on claim 15 was intended.  The claim has been examined based on how it is presently written, dependent on the limitations of claim 15.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “the first circumferential groove is disposed on each side of the tire equator”.  It is unclear if there is an additional first circumferential groove, or if the first circumferential groove somehow passes both side of the equator.  Examiner recommends replacing “the” with “a” to make it clear there is a first circumferential groove on each side of the tire equator.  For examination purposes, in light of the specification, it has been interpreted this way.  Appropriate correction is required.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 9, 11 and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2015/0059943 (Radulescu).
Regarding claim 1, Radulescu discloses a tire comprising a tread portion provided with a first circumferential groove (main groove 4) and a second circumferential groove (main groove 2) each extending in a tire circumferential direction (see Figure 1, components 2 and 4, and paragraph 0058), and 
Lateral grooves (transverse grooves) connecting between the first circumferential groove and the second circumferential groove (see Figure 1, component 131, and paragraph 0061), wherein  
The first circumferential groove (main groove 4) is a zigzag groove, and comprises a radially outer first portion having a smallest groove width, and a radially inner second portion which is positioned inside the first portion in a tire radial direction and is wider in groove width than the first portion (see Figures 1 and 2, components 4, 41 and 42, and paragraph 0068).
Regarding claim 2, in the tire disclosed by Radulescu the first circumferential groove (main groove, 4) comprises first approximate portions at which the first circumferential groove is closest to the second circumferential groove (main groove, 2), (see Figure 1, showing portions of groove 4, that bend and that are closer to the second circumferential groove 2) and
Of which depth is not more than a depth of the second circumferential groove (see paragraph 0068, where it is stated that the depths for the main circumferential grooves 2 and 4 have identical depths; because they are the same, the depth of the first approximate portions of the first circumferential groove would not be more than the depth of the second circumferential groove).
Regarding claim 3, Radulescu also discloses lateral grooves that are connected to first approximate portions (see Figure 1, which shows lateral grooves (transverse grooves) 131 connected to the first approximate portions as well as several other portions of the main grooves 2 and 4)).
Regarding claim 4, Radulescu also discloses the second circumferential groove (main groove 2) comprises second approximate portions closest to the first circumferential groove and the lateral grooves are connected to the second approximate portions (see Figure 1, showing the second circumferential groove (main groove 2) comprises second approximate portions closest to the first circumferential groove (main groove 4) and the lateral grooves (transverse grooves 131) are connected to the second approximate portions as well as several other portions of main grooves 2 and 4).
Regarding claim 7, Radulescu discloses that the radially inner second portion has a largest groove width of 6mm, which is within applicant’s claimed range of 2-12 mm (see paragraph 0059). 
Regarding claim 9, Radulescu also discloses that the shortest distance H2 in the tire radial direction from the groove bottom of the first circumferential groove to the radially inner end of the first portion is in just over 1/3 times the depth H1 of the first circumferential groove (see paragraph 0059 where it is discussed that the groove depth of main groove 4 is 17 mm and the groove widens at 11 mm, therefore the remaining part of the groove from the radially inner end to the bottom of the groove would be 6 mm; 6/17 is equivalent to just over 1/3, which is within applicant’s claimed range of 1/3-2/3 times the depth of the first circumferential groove).   
Regarding claim 11, the tread portion disclosed by Radulescu is further provided with first sipes extending from the first circumferential groove (main groove 4) to the second circumferential groove (main groove 2) (see Figure 1, component 8’ and paragraph 0061).
Regarding claim 15, the tread portion disclosed by Radulescu also is provided with reinforcing layers including a radially outermost layer, the radially outermost layer extends in the tire axial direction so that the axially outer edges thereof are respectively located axially outside axially outermost circumferential grooves, the first circumferential groove is disposed on each side of the tire equator and the axially outer edges of the radially outermost layer are respectively located axially outside the first circumferential grooves (see Figure 2, showing edges of reinforcing layer (component 20) extending in the tire axial direction so that the axially outer edges are located axially outside the axially outermost circumferential grooves, and paragraphs 0005, 0028 and 0067; Figure 1 shows first circumferential grooves (main grooves 4 and 1) on each side of the tire equator(XX’)).
Regarding claim 13, which depends from claim 15, Radulescu also discloses first circumferential grooves (main grooves 3 and 4) disposed on each side of the tire equator (XX’), and the tread portion is further provided with a third circumferential groove (main groove 1) extending in the tire circumferential direction and disposed between the first circumferential grooves (see Figure 1).
Regarding claim 14, the tread portion is further provided with second sipes (7’) extending from the third circumferential groove (main groove 1) to the first circumferential groove (see Figure 1 and paragraph 0061).
Claims 1, 3 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2012-096604 (Takahashi).
Regarding claim 1, Takahashi discloses a tire comprising a tread portion provided with a first circumferential groove and a second circumferential groove (circumferential main grooves) each extending in a tire circumferential direction (see Figure 1, components 3, and lines 141-146 machine translation), and 
Lateral grooves (4i) connecting between the first circumferential groove and the second circumferential groove (see Figure 1, component 4i, and lines 146-149 machine translation), wherein  
The first circumferential groove is a zigzag groove, and comprises a radially outer first portion having a smallest groove width, and a radially inner second portion which is positioned inside the first portion in a tire radial direction and is wider in groove width than the first portion (Figure 1 shows one of the circumferential grooves having a zigzag shape, and Figure 2 shows a radially outer first portion having a smallest groove width 14, and a radially inner second portion which is positioned inside the first portion in a tire radial direction and is wider in groove width than the first portion; see also lines 111-116 machine translation)
Regarding claim 3, Takahashi also discloses lateral grooves that are connected to first approximate portions (see Figure 1, which shows lateral grooves (4i) connected to the first approximate portions of the main grooves).
Regarding claim 10, the first circumferential groove disclosed by Takahashi also comprises a third portion which is disposed outside the first portion in the tire radial direction, and in which the groove width is gradually increased toward the outside in the radial direction (see Figure 2, components 17, and lines 197-199 machine translation).
Regarding claim 11, the tread portion of Takahashi is further provided with first sipes (siping) extending from the first circumferential groove to the second circumferential groove (see Figure 1, components 6, and lines 163-166 machine translation).  
Regarding claim 12, Takahashi further discloses with respect to the tire equator, the second circumferential groove is disposed outside the first circumferential groove in the tire axial direction (see Figure 1 which shows the second circumferential groove disposed outside the first circumferential groove (zigzag groove) in the tire axial direction).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable JP 2012-096604 (Takahashi).
Takahashi discloses a tire as explained above.  Takahashi also discloses the first circumferential groove (circumferential main groove) comprises first approximate portions at which the first circumferential groove is closest to the second circumferential groove (see Figure 1, showing portions of the zigzag shaped groove that bend and that are closer to the second circumferential grooves adjacent to it).  Takahashi does not specifically state that the depth of first approximate portions is not more than a depth of the second circumferential groove, however at lines 168-170 of the machine translation it is stated that all 4 circumferential main grooves are the same.  This would suggest to one having ordinary skill in the art that the depths are also the same.  
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable JP 2012-096604 (Takahashi) in view of US 2015/0059943 (Radulescu).
Takahashi discloses a tire as discussed above.  Takahashi further discloses that the tread portion is provided with a belt layer including a radially outermost layer (see Figure 6, component e and lines 33-42).  Details about how far it extends in the tire axial direction, as claimed in claim 15, are not stated in Takahashi.  Radulescu teaches that it is known to provide tires with a reinforcement belt layer in tires (see paragraph 0005).  The reinforcing belt layer disclosed by Radulescu includes a radially outermost layer extending in the tire axial direction so that the axially outer edges thereof are respectively located axially outside axially outermost circumferential grooves, the first circumferential groove is disposed on each side of the tire equator and the axially outer edges of the radially outermost layer are respectively located axially outside the first circumferential grooves (see Figure 2, showing edges of reinforcing layer (component 20) extending in the tire axial direction so that the axially outer edges are located axially outside the axially outermost circumferential grooves, and paragraphs 0005, 0028 and 0067; Figure 1 shows first circumferential grooves (main grooves 4 and 1) on each side of the tire equator(XX’)).  Providing a reinforcing belt that extends in the tire axial direction so that the axially outer edges are located axially outside the axially outermost circumferential grooves is a known belt reinforcing arrangement that would have been obvious to one having ordinary skill in the art before the time of filing.  
Claims 1-6, 10 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2012153157 (Otani) in view of JP 2012-096604 (Takahashi).
Regarding claim 1, Otani discloses a tire comprising a tread portion provided with a first circumferential groove (Figure 1, components 43 and 47) and a second circumferential groove (Figure 1, components 22 and 26) each extending in a tire circumferential direction, and
Lateral grooves connecting between the first circumferential groove and the second circumferential groove (see Figure 1, component 44, and lines 241-248 machine translation), wherein
The first circumferential groove is a zigzag groove (see Figure 1, components 43 and 47, and lines 306-312 machine translation)
The first circumferential grooves in the tread disclosed by Otani do not include a radially outer portion having a radially outer first portion having a smallest groove width, and a radially inner portion which is positioned radially inside the first portion and is wider in groove width than the first portion.  Takahashi discloses a circumferential groove for a tire, which has a radially outer first portion having a smallest groove width and a radially inner portion positioned radially inside the first portion and is wider in groove width than the first portion (see Figure 1 and paragraph 0024).  Takahashi teaches that providing circumferential grooves of this shape improves performance on ice and snow by making contact pressure uniform (see lines 124-126 machine translation).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to provide the circumferential grooves in the snow tire of Otani with the groove shape taught by Takahashi, in order to achieve uniform contact pressure and improve the performance of the Otani tire on ice and snow.  
Regarding claim 2, the first circumferential groove disclosed by Otani comprises first approximate portions at which the first circumferential groove is closest to the second circumferential groove (see Figure 1 showing portions of the zigzag shaped groove (43) has convex part (40A) that is closer to the second circumferential grooves (22) adjacent to it), and of which depth is not more than a depth of the second circumferential groove (see lines 235-239 machine translation where it is discussed the groove depth of circumferential groove 43 is the same as groove 22).
Regarding claim 3, the lateral grooves of Otani are connected to the first approximate portions (see Figure 1, where lateral groove 40 connects at convex portion, and lines 241-248 machine translation).
Regarding claim 4, the second circumferential groove of Otani comprises second approximate portions closest to the first circumferential groove, and the lateral grooves are connected to the second approximate portions (see Figure 1, where second circumferential groove (22) has parts that are closer to the first circumferential groove where it connects at a lateral groove). 
Regarding claim 5, the tread portion of Otani comprises a first land portion disposed on one side of the second circumferential groove (22) which side is the first circumferential groove side (see Figure 1, component 34, lines 180-184 machine translation) and a second land portion disposed on the other side of the second circumferential groove (22) which side is opposite to the first circumferential groove side (see annotated Figure 1, component 32, lines 180-184 machine translation) , and 
The lateral grooves extend from the first land portion across the second circumferential groove (22) and terminate within the second land portion (see annotated Figure 1, and lines 250-254 machine translation)

    PNG
    media_image1.png
    305
    439
    media_image1.png
    Greyscale

Regarding claim 6, Otani discloses that the groove width W1 of the first circumferential groove (43) is 1-3 mm (see lines 235-239 machine translation), which encompasses applicant’s claimed range of 1-2 mm.  The examiner takes note of the fact that the prior art range completely encompasses the claimed range.  Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists.  See MPEP § 2144.05.
Regarding claim 10, as discussed above Takahashi teaches a circumferential groove with a radially inner second portion that is larger than the radially outer first portion, and provides motivation to use this type of groove in a snow tire.  The first circumferential groove disclosed by Takahashi also comprises a third portion which is disposed outside the first portion in the tire radial direction, and in which the groove width is gradually increased toward the outside in the radial direction (see Figure 2, components 17, and lines 197-199 machine translation).
Regarding claim 16, Otani discloses a tire comprising a tread portion provided with circumferential grooves extending continuously in a tire width direction, the circumferential grooves including:
An axially inner first circumferential groove disposed on each side of the tire equator (see Figure 1, components 43 and 47); an axially outer second circumferential groove disposed axially outside each of the axially inner first circumferential grooves (see Figure 1, components 22 and 26); and a central third circumferential groove disposed between the axially inner first circumferential grooves (see Figure 1, component 24), wherein
Each of the axially inner first circumferential grooves extends zigzag so as to have first approximate portions closest to the adjacent second circumferential groove, and third approximate portions closest to the third circumferential groove (see Figure 1, components 43 and 47, and lines 306-312 machine translation), each of the axially outer second circumferential grooves extends zigzag so as to have second approximate portions closest to the adjacent first circumferential groove (see Figure 1, components 22 and 26, and lines 167-173 machine translation), and 
The third circumferential groove extends zigzag so as to have fourth approximate portions closest to the first circumferential grooves (see Figure 1, component 24, and lines 170-173 machine translation), wherein
The tread portion is further provided with: lateral grooves extending between the first approximate portion and the second approximate portions (see Figure 1, component 44, and lines 241-248 machine translation); first sipes extending between the first approximate portions and the second approximate portions (see Figure 1, component 46, and lines 206-208 machine translation); and second sipes extending between the third approximate portions and the fourth approximate portions (see Figure 1, component 46).
The first circumferential grooves in the tread disclosed by Otani do not include a radially outer portion having a radially outer first portion having a smallest groove width, and a radially inner portion which is positioned radially inside the first portion and is wider in groove width than the first portion.  It is disclosed by Otani that the tires are for use on snow and ice.  As discussed above, Takahashi discloses a circumferential groove in a snow tire, which has a radially outer first portion having a smallest groove width and a radially inner portion positioned radially inside the first portion and is wider in groove width than the first portion (see Figure 2).  Takahashi teaches that providing circumferential grooves of this shape improves performance on ice and snow by making contact pressure uniform (see lines 124-126 machine translation).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to provide the circumferential grooves in the snow tire of Otani with the groove shape taught by Takahashi, in order to achieve uniform contact pressure and improve the performance of the Otani tire on ice and snow.  
Regarding claims 17-19, as discussed above Takahashi teaches a circumferential groove with a radially inner second portion that is larger than the radially outer first portion, and provides motivation to use this type of groove in a snow tire.  Takahashi further discloses that the height of constricted portion 14 to the groove bottom is 10-50% of the groove depth H from the groove bottom to the tread surface.  It is further disclosed that H may be 4-13 mm.  At lines 130-131, Takahashi states that Figure 2 is a development view.  From that Figure it appears that the height h is the same as the maximum width point Q of the groove across.  By this calculation, the width across would be 10-50% of 4-13 mm, or 0.4-6.5 mm, which overlaps applicant’s claimed range of 2-12 mm.   Takahashi makes no mention of the width of the radially outer portion (constricted part 14); however, since it is required to be constricted, smaller than the maximum width point, it would be in a range of less than 0.4-6.5 mm, depending on the size of the maximum width point.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I.  
Regarding claim 20, the first circumferential grooves of Takahashi further have a cross sectional shape approximate to a teardrop shape (see Figure 1).  
Claims 1-8 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2012153157 (Otani) in view of US 2009/0159167 (Scheuren)  
Regarding claim 1, Otani discloses a tire comprising a tread portion provided with a first circumferential groove (Figure 1, components 43 and 47) and a second circumferential groove (Figure 1, components 22 and 26) each extending in a tire circumferential direction, and
Lateral grooves connecting between the first circumferential groove and the second circumferential groove (see Figure 1, component 44, and lines 241-248 machine translation), wherein
The first circumferential groove is a zigzag groove (see Figure 1, components 43 and 47, and lines 306-312 machine translation)
The first circumferential grooves in the tread disclosed by Otani do not include a radially outer portion having a radially outer first portion having a smallest groove width, and a radially inner portion which is positioned radially inside the first portion and is wider in groove width than the first portion.  Scheuren discloses a circumferential groove in a tire, which has a radially outer first portion having a smallest groove width and a radially inner portion positioned radially inside the first portion and is wider in groove width than the first portion (see Figure 1 and paragraph 0024).  Scheuren teaches that providing circumferential grooves of this shape improves resistance to fatigue cracks in pneumatic tires (see paragraph 0002-0003).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to provide the circumferential grooves in the tire of Otani with the groove shape taught by Scheuren, in order to help prevent fatigue cracks in the tires.    
Regarding claim 2, the first circumferential groove disclosed by Otani comprises first approximate portions at which the first circumferential groove is closest to the second circumferential groove (see Figure 1 showing portions of the zigzag shaped groove (43) has convex part (40A) that is closer to the second circumferential grooves (22) adjacent to it), and of which depth is not more than a depth of the second circumferential groove (see lines 235-239 machine translation where it is discussed the groove depth of circumferential groove 43 is the same as groove 22).
Regarding claim 3, the lateral grooves of Otani are connected to the first approximate portions (see Figure 1, where lateral groove 40 connects at convex portion, and lines 241-248 machine translation).
Regarding claim 4, the second circumferential groove of Otani comprises second approximate portions closest to the first circumferential groove, and the lateral grooves are connected to the second approximate portions (see Figure 1, where second circumferential groove (22) has parts that are closer to the first circumferential groove where it connects at a lateral groove). 
Regarding claim 5, the tread portion of Otani comprises a first land portion disposed on one side of the second circumferential groove (22) which side is the first circumferential groove side (see Figure 1, component 34, lines 180-184 machine translation) and a second land portion disposed on the other side of the second circumferential groove (22) which side is opposite to the first circumferential groove side (see annotated Figure 1, component 32, lines 180-184 machine translation) , and 
The lateral grooves extend from the first land portion across the second circumferential groove (22) and terminate within the second land portion (see annotated Figure 1, and lines 250-254 machine translation)

    PNG
    media_image1.png
    305
    439
    media_image1.png
    Greyscale


Regarding claim 6, Otani discloses that the groove width W1 of the first circumferential groove (43) is 1-3 mm (see lines 235-239 machine translation), which encompasses applicant’s claimed range of 1-2 mm.  The examiner takes note of the fact that the prior art range completely encompasses the claimed range.  Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists.  See MPEP § 2144.05.
Regarding claim 7, as discussed above Scheuren teaches a circumferential groove with a radially inner second portion that is larger than the radially outer first portion, and provides motivation to use this type of groove in a pneumatic tire.  Scheuren further teaches that the radially inner second portion has a largest groove width W2 in a preferred range of 2-6 mm (see paragraph 0026), which is within applicant’s claimed range of 2-12 mm.    
Regarding claim 8, Scheuren further teaches that the groove width W1 of the first portion is in a range of 0.3-1.0mm (see paragraph 0026).  This would result in the largest groove width W2 of the second portion being 2-6 times the groove width of W1, if the largest groove width W2 is 2-6 mm as is also taught by Scheuren.   
Regarding claim 16, Otani discloses a tire comprising a tread portion provided with circumferential grooves extending continuously in a tire width direction, the circumferential grooves including:
An axially inner first circumferential groove disposed on each side of the tire equator (see Figure 1, components 43 and 47); an axially outer second circumferential groove disposed axially outside each of the axially inner first circumferential grooves (see Figure 1, components 22 and 26); and a central third circumferential groove disposed between the axially inner first circumferential grooves (see Figure 1, component 24), wherein
Each of the axially inner first circumferential grooves extends zigzag so as to have first approximate portions closest to the adjacent second circumferential groove, and third approximate portions closest to the third circumferential groove (see Figure 1, components 43 and 47, and lines 306-312 machine translation), each of the axially outer second circumferential grooves extends zigzag so as to have second approximate portions closest to the adjacent first circumferential groove (see Figure 1, components 22 and 26, and lines 167-173 machine translation), and 
The third circumferential groove extends zigzag so as to have fourth approximate portions closest to the first circumferential grooves (see Figure 1, component 24, and lines 170-173 machine translation), wherein
The tread portion is further provided with: lateral grooves extending between the first approximate portion and the second approximate portions (see Figure 1, component 44, and lines 241-248 machine translation); first sipes extending between the first approximate portions and the second approximate portions (see Figure 1, component 46, and lines 206-208 machine translation); and second sipes extending between the third approximate portions and the fourth approximate portions (see Figure 1, component 46).
The first circumferential grooves in the tread disclosed by Otani do not include a radially outer portion having a radially outer first portion having a smallest groove width, and a radially inner portion which is positioned radially inside the first portion and is wider in groove width than the first portion.  As discussed above, Scheuren discloses a circumferential groove in a tire, which has a radially outer first portion having a smallest groove width and a radially inner portion positioned radially inside the first portion and is wider in groove width than the first portion (see Figure 1 and paragraph 0024).  Scheuren teaches that providing circumferential grooves of this shape improves resistance to fatigue cracks in pneumatic tires (see paragraph 0002-0003).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to provide the circumferential grooves in the tire of Otani with the groove shape taught by Scheuren, in order to help prevent fatigue cracks in the tires.    
Regarding claim 17, the groove disclosed by Scheuren further has a smallest groove width of the radially outer first portion of 0.3-1 mm, which overlaps applicant’s claimed range.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I.  
Regarding claim 18, the groove disclosed by Scheuren further has a radially inner second portion has a largest groove width W2 in a preferred range of 2-6 mm (see paragraph 0026), which is within applicant’s claimed range of 2-12 mm.    
Regarding claim 19, the groove disclosed by Scheuren further has a largest groove width W2 of the second portion being 2-6 times the groove width of W1, if the largest groove width W2 is 2-6 mm and the smallest groove width W1 is 0.3-1 mm as is also taught by Scheuren.   
Regarding claim 20, the first circumferential grooves of Scheuren further have a cross sectional shape approximate to a teardrop shape (see Figure 1 and paragraph 0030)).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENDY L BOSS whose telephone number is (571)272-7466. The examiner can normally be reached 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENDY L BOSS/Examiner, Art Unit 4172                                                                                                                                                                                                        
/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749